Citation Nr: 1022429	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-33 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1958 to April 1962.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2005 
rating decision of the Pittsburgh, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2009 
this matter was remanded for additional development.     

The Board notes that the April 2010 supplemental statement of 
the case (SSOC) issued in this matter also addressed the 
matter of service connection for a right knee disability.  
This discussion was improper, as the Board's April 2009 
decision specifically denied such benefit, and that decision 
is final.  See 38 U.S.C.A. § 7104.  Furthermore, the 
discussion on pages 7 and 8 of the SSOC also addresses left 
knee disability, hearing loss, and tinnitus.  None of these 
matters is on appeal, and these errors are referred to the RO 
for corrective action.   


FINDING OF FACT

Competent medical evidence reasonably shows that the Veteran 
has chronic left ankle strain which is related to a left 
ankle injury in service. 


CONCLUSION OF LAW

Service connection for residuals of a left ankle injury is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009). 






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the benefit sought 
is being granted, there is no reason to belabor the impact of 
the VCAA on this matter; any notice defect or duty to assist 
failure is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's DD Form-214 reveals that he was awarded a 
parachutist badge.

A September 1959 STR notes that the Veteran stepped in loose 
gravel and twisted his left ankle.  A history of left foot 
strain was noted.  The Veteran was provided medication (for 
pain) and instructed to refrain from prolonged standing, 
walking, or marching for two weeks.

On February 1962 service separation examination the Veteran's 
lower extremities were normal on clinical evaluation.

The Veteran had provided an Authorization and Consent form 
for records from his Veteran's physician, M.E.S., M.D.  The 
form was returned with a notation that he did not recall 
treating the Veteran for an "ankle problem."

On October 2005 VA examination the Veteran related that he 
was a paratrooper in service and sustained a left ankle 
injury.  He did not have current complaints about the left 
ankle, but it bothered him occasionally.  The examiner noted 
that a left ankle examination was not conducted.  

In the Veteran's August 2006 notice of disagreement it was 
indicated that he had problems with his left ankle, and that 
he took medication to relieve pain.

On April 2009 VA examination the Veteran reported that in 
September 1959 he was injured in a parachute jump, landing on 
loose ground and twisting his left ankle.  He related that 
his ankle was wrapped, and that he was taken off jump status 
for a month.  He reported that since that time he has had an 
annoying and very minor pain in his left ankle, and that over 
the past 10 years the ankle had become increasingly more 
painful.  The examiner noted complaints of pain, weakness, 
stiffness, swelling, easy fatigability, lack of endurance, 
and instability of the left ankle.  There was no redness, 
heat, or locking.  The ankle would flare up during periods of 
walking on uneven ground, up or down hills, or during damp 
weather.  The Veteran occasionally wore an ace wrap on his 
left ankle.  There was no subluxation, dislocation, surgery, 
inflammatory arthritis, or constitutional symptomatology.  On 
examination of the left ankle there was pain in the anterior 
ankle mortis on flexion and extension against resistance.  
There was mild pain on percussion of the medial malleolus.  
X-rays were interpreted as revealing a normal left ankle.  
The diagnosis was chronic left ankle strain and chronic left 
ankle pain.  Based on review of the record, patient 
interview, and physical findings, the examiner opined that 
the Veteran's left ankle disability was at least as likely as 
not related to his injury in service.  

The evidence of record (the report of the April 2009 VA 
examination) reveals that the Veteran has a chronic left 
ankle disability (chronic left ankle strain).  His STRs 
document a left ankle injury in service (and the Board finds 
no reason to question the credibility of his accounts of a 
further, parachuting, injury).  The April 2009 VA examiner 
opined in essence that the Veteran's left ankle disability 
was at least as likely as not related to injury in service.  
The Board finds no reason to question the competence of that 
VA examiner.  All the evidentiary and legal requirements for 
establishing service connection for residuals of a left ankle 
injury are met; service connection for such disability is 
warranted.


ORDER

Service connection for residuals of a left ankle injury is 
granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


